JANVIER, J.
(dissenting): I cannot agree that this case really presents a question of fact.
The trial judge in his statement suggested that this is a test ease. I assume that his statement means: “Is a carrier liable for deterioration in perishable shipments, where the uncontroverted evidence shows that the shipment was transported promptly, the car used was in perfect condition and all icing and other instructions given the carrier were carried out to the letter?”
In my opinion the question should be answered in the negative and I believe that the opinion rendered by the majority of the court, in effect, answers it in the affirmative. I consider the legal question so important that I have decided to depart from my usual custom, and to. dissent from a refusal to grant the rehearing.